Citation Nr: 0919793	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of a postoperative left shoulder scar. 

2.  Entitlement to an increased for cervical spine 
degenerative arthritis, currently rated 40 percent disabling. 

3.  Entitlement to higher initial ratings for left shoulder 
degenerative joint disease, rated noncompensable prior to 
November 27, 1996, 10 percent effective from November 27, 
1996, through January 13, 2004, and 80 percent effective from 
January 14, 2004.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability prior to January 
14, 2004.  


REPRESENTATION

Appellant represented by:	D. Krasnegor,  Attorney at Law
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  

The Veteran performed active military service from October 
1950 to September 1954.  He also performed active duty for 
training and inactive duty training at various dates, 
including active duty for training from February to October 
1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that 
denied an increased rating for the cervical spine (then rated 
20 percent) and denied a compensable rating for a service-
connected surgical scar over the left shoulder (see claims 
file Vol 2).  

In an October 1998 RO rating decision, the RO granted an 
increased (40 percent) rating for the cervical spine 
disability effective from June 26, 1995, the date of claim 
(see claims file Vol 2).  In response, the Veteran's attorney 
submitted a notice of disagreement to "An effective date of 
any claim..."  

This appeal also arises from a May 2002 RO rating decision 
that in pertinent part, denied TDIU (see claims file Vol 4).  
In July 2005, the Board denied a compensable rating for a 
postoperative scar over the left shoulder and remanded the 
cervical spine increased rating claim and the claim for a 
TDIU for development (see claims file Vol 4). 

In October 2006, pursuant to a Joint Motion for Remand, the 
United States Court of Appeals for Veterans Claims (Court) 
remanded that portion of the July 2005 Board decision that 
denied a compensable rating for the left shoulder scar.  In 
December 2006, the Board remanded that issue for more 
development.  

In May 2007, the claims files were transferred to the 
Nashville, Tennessee, RO.  

In a March 2008-issued rating decision, the Nashville RO 
granted service connection for left shoulder degenerative 
joint disease and assigned a zero percent rating effective 
from August 31, 1995, a 10 percent rating effective from 
November 27, 1996, and an 80 percent rating effective from 
January 14, 2004.  The RO also granted a TDIU effective from 
January 14, 2004.  The Veteran appealed for higher ratings 
and earlier effective dates.

Entitlement to higher staged ratings for the left shoulder 
and entitlement to a TDIU prior to January 14, 2004, is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The left shoulder postoperative scar has been 
asymptomatic for the entire appeal period.

2.  Cervical spine disability equivalent to pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief has not been shown at 
any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for a 
left shoulder surgery scar are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7804, 7805 (2002); § 4.118, Diagnostic Codes 7804, 7805 
(2008).

2.  The criteria for a schedular rating greater than 40 
percent for the cervical spine are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290-5293 (2002); 4.7a, Diagnostic Code 5242 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
claims adjudicated below predate VA's enhanced duty to notify 
and assist; however, for reasons discussed below, the 
claimant is not unfairly prejudiced by adjudication.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
VA notified the claimant of this enhanced criteria in a May 
2008 notice letter.  The claims were readjudicated in a March 
2009 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (defects in timing of notice may be cured by 
affording the veteran appropriate notice and subsequent 
adjudication).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA treatment reports and examination reports.  
Neither the claimant nor his attorney has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Left Shoulder Scar

The Board notes that the criteria for evaluating skin 
disabilities, including scars, contained in 38 C.F.R. § 4.118 
were revised effective on August 30, 2002.  See 67 Fed. Reg. 
49,590-595 (2002).  Diagnostic Code 7805, under which the 
evaluation was assigned, was not changed when the criteria 
were revised.  Likewise, other diagnostic codes pertaining to 
the skin remained substantially unchanged after the revision.  
The revised provisions, however, offer other criteria upon 
which skin disabilities may be evaluated that are not covered 
by the former provisions and are potentially relevant to the 
evaluation on appeal.  

Prior to August 30, 2002, Diagnostic Codes 7801 and 7802 
applied to burn scars and are, therefore, not applicable in 
the present case.  Under the revised rating schedule, 
Diagnostic Codes 7801 and 7802 apply to scars that are not on 
the head, face or neck, and, therefore, are applicable in the 
present case.  Currently Diagnostic Code 7801 provides that 
scars on other than the head, face, or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if the 
area or areas covered exceed 6 square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).  Currently Diagnostic Code 7802 provides that scars 
on other than the head, face or neck that are superficial and 
that do not cause limited motion warrant a 10 percent 
evaluation if the area or areas covered are 144 square inches 
(929 square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).  Under Diagnostic Code 7802, 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 
7802 Note (1) (2008).

Prior to August 2002, superficial scars that are poorly 
nourished with repeated ulceration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Currently, a 10 percent disability rating is assigned for 
superficial scars that are unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a superficial scar that was tender and painful on objective 
demonstration warranted a 10 percent disability rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (1).  

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002 & 2008). 

The medical and lay evidence is negative for any left 
shoulder scar manifestation that would warrant a compensable 
rating.  A March 1996 VA examination report notes that the 
scar is 3 1/2 inches long, and that it is smooth, well healed, 
and asymptomatic.  In his September 1996 substantive appeal, 
the Veteran argued that his left shoulder injury had caused 
arthritis in the joint.  Thus, his complaint at that time 
concerned arthritis, rather than any scar symptom.  

In an October 2006 Joint Motion for Remand, the parties 
agreed that the issue was whether shoulder arthritis is 
secondary to the service-connected shoulder injury.  No 
argument concerning the scar itself was made.  

During a September 2007 VA scars compensation examination, 
the Veteran noted pain and aching in the shoulder joint, but 
not at the scar site.  The examiner found global tenderness 
of the left shoulder, "although not specific tenderness over 
the surgical scar."  The scar was 15-cm in length and 
nonpainful, but "slightly disfiguring." 

Not mentioned above are the rating criteria for the head, 
face, and neck, set forth at Diagnostic Code 7800.  However, 
because the scar is not on the head, face, or neck, these 
rating criteria may not be applied.  

Based on the above evidence, the Board finds that the 
evidence fails to establish that the Veteran's scar is not 
deep (i.e., not associated with underlying soft tissue 
damage), does not cause limitation of motion of the left 
shoulder, does not cover and area of 144 square inches (929 
square centimeters) or greater, is not poorly nourished with 
repeated ulceration, is not unstable (i.e., with frequent 
loss of covering of skin over the scar), is not tender and 
painful on examination, and does not limit the functioning of 
the left shoulder.  

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  In this case, there is no evidence that demonstrates 
distinct time periods in which the left shoulder scar 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Staged ratings 
therefore are not necessary. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable disability rating for the left shoulder 
postoperative scar is, therefore, denied.  

The Board notes that the Diagnostic Codes applicable to the 
scars was recently revised in October 2008.  These revisions, 
however, apply only to claims that were filed on or after the 
effective date of October 23, 2008, or when the Veteran has 
specifically requested reconsideration of his claim under 
these revised criteria.  As the Veteran's claim was filed 
long before October 2008 and he has not requested 
reconsideration under the revised criteria effective October 
23, 2008, evaluation of the Veteran's left shoulder 
postoperative scar under these revised criteria is not 
warranted.

Cervical Spine Degenerative Arthritis

The cervical spine has been rated 40 percent disabling under 
Diagnostic Code 5290-5293 prior to September 23, 2003, and 
under new Diagnostic Code 5242 that became effective on 
September 23, 2003.  

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a maximum of 30 percent when 
shown to be severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  

Under Diagnostic Code 5293, a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating is assigned for moderate intervertebral disc syndrome, 
defined as "recurring attacks."  A 40 percent rating is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

A March 1996 VA examination report notes severe cervical 
spine limitation of motion.  Later examination reports 
confirm this.  A January 2005 VA compensation examination 
report notes significant neck and neck muscle pain.  The 
examiner reported, rather confusingly, that there was "a lot 
of mild restriction to motion."  

The left upper extremity has been deemed useless.  In August 
2005, a VA physician dissociated these symptoms from cervical 
spine spondylosis and specifically attributed them to left 
arm nerve root trauma suffered in an accident.  The primary 
component of the cervical spine disorder was related to 
cervical pain syndrome alone, which includes severe, aching 
neck pains.  

Thus, throughout the appeal period, the cervical spine 
disability has been manifested by severe and painful 
limitation of motion.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Considering the DeLuca provisions, because additional 
impairment is shown, the disability is equivalent to severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; however, disability equivalent to 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief has 
not been shown.  This is chiefly because the neurologist has 
dissociated the left upper extremity neurologic deficits from 
the cervical spondylosis.  Comparing the manifestations with 
the rating criteria, the criteria for a 40 percent rating are 
shown; however, the criteria for a 60 percent rating for 
intervertebral disc syndrome are not more nearly 
approximated.  

Next for consideration are the changes to the rating schedule 
that occurred during the Veteran's appeal period.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the Veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the Veteran.  VAOPGCPREC 3-2000.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  In this case, incapacitating episodes are not 
shown. 

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, new and significant rating criteria 
were added to the rating schedule, effective from September 
26, 2003.  Under the newest rating criteria, the diagnostic 
code numbers changed.  Spine disabilities are now rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

These changes have recoded arthritis under Diagnostic Code 
5242 and added a new formula for rating limitation of motion 
of the spine that was not available prior to September 26, 
2003.  Because the rating schedule requires that total spine 
ankylosis be shown for a higher rating, the most recent 
rating criteria do not help the Veteran.  

After consideration of all the evidence of record, the Board 
finds that for the preponderance of the evidence is against a 
rating greater than 40 percent.  The evidence does not 
contain factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  The assignment of staged 
ratings therefore is not necessary.  Hart, supra.  

For the foregoing reasons, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an increased rating higher than 40 percent for a cervical 
spine disability is, therefore, denied.  

Extraschedular Consideration

An extraschedular rating is deemed remanded along with the 
claim for TDIU.  


ORDER

An increased (compensable) disability rating for residuals of 
a postoperative left shoulder scar is denied. 

An increased rating for cervical spine degenerative arthritis 
is denied. 



REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Concerning the staged ratings on appeal for the left shoulder 
degenerative joint disease, a January 2004 VA examination 
report notes that there was no functional range of motion of 
the left shoulder.  The examiner equated the shoulder to a 
"frozen" shoulder and felt this might have been caused by a 
lengthy time in a cast.  The examiner opined that the 
shoulder likely had good range of motion prior to a 2001 
injury.  Thus, the current state of the left shoulder has 
likely existed since a 2001 injury.  The claims files do not 
contain relevant documents to accurately assess this 2001 
injury, nor to ascertain the exact date of that injury.  
Because a staged rating requires evidence of "distinct time 
periods" where the disability met differing rating criteria, 
VA's duty to assist includes obtaining these records.  

The TDIU claim must be remanded as it too could be affected 
by the results of the remand.  Furthermore, consideration of 
whether referral for extra-schedular ratings for the 
Veteran's left shoulder postoperative scar and cervical spine 
disability are remanded for initial adjudication by the 
Agency of Original Jurisdiction.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary release 
from the Veteran, make an attempt to 
obtain and associate with the claims 
files, any medical report related to the 
2001 left arm fracture and subsequent 
treatment.  If any requested record cannot 
be obtained, that fact should be 
documented.    

2. Thereafter, any additional development 
deemed appropriate should be accomplished, 
and the Veteran's claims readjudicated 
(including whether referral is warranted for 
consideration of extra-schedular ratings for 
the left shoulder postoperative scar and 
cervical spine disability).  If the claims 
remains denied, issue a Supplemental 
Statement of the Case containing notice of 
all relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAMAE KREITLOW
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


